      Case4:19-cv-00161-WS-CAS
     Case  4:19-cv-00161-MW-MJF Document
                                 Document42-1
                                          44 Filed
                                              Filed07/15/19
                                                    07/12/19 Page
                                                              Page11ofof36
                                                                         36




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

CHARLES CLOUD,

      Plaintiff,

v.                                         CASE NO.: 4:19-cv-00161-WS-CAS

THE FLORIDA DEPARTMENT OF
CORRECTIONS, an agency of the
State of Florida, THE GEO GROUP,
INC., a Florida Corporation,
WELLPATH LLC, a Delaware
Corporation, CORIZON, LLC, a
Missouri Limited Liability Company,
CENTURION OF FLORIDA, LLC, a
Florida Limited Liability Company,
DANIEL CHERRY, an individual,
and CHARLES GREGORY
LINDSEY, an individual,

     Defendants.
_______________________________/

                      FIRST AMENDED COMPLAINT

      The Plaintiff, Charles Cloud (“Cloud”), by and through the undersigned

counsel, hereby sues the Florida Department of Corrections (“FDC”), The GEO

Group, Inc. (“GEO”), Wellpath LLC1 (“Wellpath”), Corizon, LLC (“Corizon”),




1
 Wellpath was formerly known as Correct Care Solutions, LLC (“CCS”). The name
changed occurred after CCS merged with another healthcare company in 2019.
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page22ofof36
                                                                        36




Centurion of Florida, LLC (“Centurion”), Daniel Cherry (“Cherry”), an individual,

and Charles Gregory Lindsey (“Lindsey”), an individual, and alleges as follows:

                                INTRODUCTION

      1.     This is a civil rights action brought by Plaintiff Cloud seeking monetary

damages for the Defendants’ violations of Plaintiff’s rights secured by the Civil

Rights Act of 1871, 42 U.S.C. § 1983, the Eighth Amendment to the United States

Constitution, the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et

seq., and the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq. The Defendants

violated Plaintiff’s rights by denying him the treatment that was required and

necessary to cure Plaintiff’s infection with Hepatitis C Virus (HCV), which

constituted deliberate indifference to Plaintiff’s serious medical needs in violation

of the Eighth Amendment and discrimination on the basis of disability in violation

of the Americans with Disabilities Act and the Rehabilitation Act.

                         JURISDICTION AND VENUE

      2.     This Court has jurisdiction over the claims asserted herein pursuant to

28 U.S.C. § 1331 in that this is a civil action arising under the Constitution of the

United States.

      3.     Jurisdiction and venue are proper in the Northern District of Florida

(Tallahassee Division) in that the FDC is headquartered with its principle place of




                                          2
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page33ofof36
                                                                        36




business in Leon County, Florida, and the alleged acts of misconduct giving rise to

this cause of action occurred within the Northern District of Florida.

      4.       The claims alleged herein are brought within the applicable statute of

limitations.

      5.       The Plaintiff has complied with all conditions precedent and, if

applicable, has properly exhausted all administrative remedies prior to filing this

action. On multiple occasions, Plaintiff filed grievances at the facilities he was

detained. In particular, Plaintiff filed an informal grievance with medical in July

2018 requesting treatment for HCV. In response to his grievance, Plaintiff was

“approved” for treatment, thereby satisfying the exhaustion requirement.

Alternatively, this action was filed after Plaintiff’s release from confinement and,

therefore, the exhaustion requirement does not apply to Plaintiff. In other words,

Plaintiff, a former prisoner, is not required to comply with the exhaustion

requirement of the Prison Litigation Reform Act (“PLRA”).

                                   THE PARTIES

                                   Charles Cloud

      6.       Plaintiff Cloud brings this action for violation of the Eighth

Amendment, the Americans with Disabilities Act, and the Rehabilitation Act.

Plaintiff Cloud is a former inmate who was incarcerated in the State of Florida.




                                           3
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page44ofof36
                                                                        36




During his incarceration from May 2003 to January 2019, Plaintiff was housed at

both state and private prison facilities throughout Florida.

                               The GEO Group, Inc.

      7.     Defendant GEO is a Florida-based company and private prison owner

and operator. Defendant GEO operates private correctional facilities in Florida

pursuant to contracts entered into with the State of Florida and Defendant FDC.

      8.     Bay CF is a private correctional facility in Florida operated by

Defendant GEO under contract with the State of Florida and Defendant FDC.

Defendant GEO operated Bay CF at all times relevant to this Complaint.

                                   Wellpath LLC

      9.     Defendant Wellpath, formerly known as Correct Care Solutions, LLC, 2

is a healthcare company contracted with Defendant GEO to provide healthcare

services to inmates detained at private correctional facilities in Florida. At all times

relevant hereto, Defendant Wellpath provided healthcare services at Bay CF, one of

the facilities where Plaintiff was housed and denied treatment for his HCV.

                                    Corizon, LLC

      10.    Defendant Corizon is a Missouri-based company and provider of

correctional healthcare. Pursuant to a contract with FDC, Defendant Corizon



2
 In January 2019, Correct Care Solutions, LLC changed its name to Wellpath LLC
as the result of a merger with Correctional Medical Group Companies, Inc.

                                           4
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page55ofof36
                                                                        36




provided healthcare services to inmates detained at state and private correctional

facilities in Florida, including Bay CF where Plaintiff was housed and denied HCV

treatment, from October 2012 until May 2016. In addition to Defendant FDC,

Defendant Corizon was responsible for the healthcare services provided to Plaintiff

from October 2012 to May 2016.

                            Centurion of Florida, LLC

      11.    Defendant Centurion is a Florida-based company and provider of

correctional healthcare. In approximately February 2016, Defendant Centurion

contracted with Defendant FDC to provide healthcare services to inmates detained

at state and private correctional facilities in Florida, including Bay CF and Suwannee

Correction Institution (“Suwannee CI”) where Plaintiff was housed and denied HCV

treatment. Centurion replaced Corizon as FDC’s healthcare services provider. From

February 2016 to Plaintiff’s release in January 2019, Defendants Centurion and FDC

were responsible for the healthcare services provided to Plaintiff.

      12.    Defendants GEO, Wellpath, Corizon, and Centurion are hereinafter

referred to collectively as the “Private Entity Defendants.”

                     The Florida Department of Corrections

      13.    Defendant FDC is an agency of the State of Florida that owns and

operates correctional facilities in the state, and which receives federal funds to

operate its agency. Defendant FDC is headquartered in Leon County, Florida and



                                          5
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page66ofof36
                                                                        36




therefore venue is proper in Tallahassee, Florida. Defendant FDC is responsible for

overseeing the operations of its contractors, including the Private Entity Defendants.

At all times relevant hereto, Defendant FDC owned and operated Suwannee CI, one

of the facilities where Plaintiff was housed and denied treatment for his HCV.

                                   Daniel Cherry

      14.    Defendant Cherry is a licensed osteopathic physician who worked at

Bay CF all times relevant hereto. Upon information and belief, Defendant Cherry

was the Regional Medical Director for Defendant Corizon and, in approximately

2016 when Centurion replaced Corizon as FDC’s healthcare provider, became the

Statewide Medical Director for Defendant Centurion. Defendant Cherry refused to

treat Plaintiff’s HCV despite being aware of Plaintiff’s serious medical condition

and disability.

      15.    At all times relevant hereto, Defendant Cherry acted under color of state

law and intentionally deprived Plaintiff of his rights under the United States

Constitution. Defendant Cherry is sued in his individual capacity.

                             Charles Gregory Lindsey

      16.    Defendant Lindsey is a licensed, registered nurse who worked at Bay

CF at all times relevant hereto. Defendant Lindsay was employed by Defendant

Wellpath (formerly CCS) as the Health Services Administrator (“HSA”) and worked

at Bay CF at all times relevant hereto. Defendant Lindsey has been a licensed,



                                          6
      Case4:19-cv-00161-WS-CAS
     Case  4:19-cv-00161-MW-MJF Document
                                 Document42-1
                                          44 Filed
                                              Filed07/15/19
                                                    07/12/19 Page
                                                              Page77ofof36
                                                                         36




registered nurse for more than twenty years. Defendant Lindsey refused to treat

Plaintiff’s HCV despite being aware of Plaintiff’s serious medical condition and

disability.

       17.    At all times relevant hereto, Defendant Lindsey acted under color of

state law and intentionally deprived Plaintiff of his rights under the United States

Constitution. Defendant Lindsey is sued in his individual capacity.

                                       FACTS

                  Background Information on Hepatitis C Virus

       18.    Hepatitis C is a blood borne disease caused by the Hepatitis C Virus

(“HCV”). The virus causes inflammation that damages liver cells and is a leading

cause of liver disease and liver transplants.

       19.    HCV can be either acute or chronic. In people with acute HCV, the

virus will spontaneously clear itself from the blood stream within six months of

exposure. Chronic HCV, on the other hand, is defined as having a detectable HCV

viral level in the blood at some point six months after exposure. Fifty (50) to eighty

(80) percent of infected people will develop chronic HCV.

       20.    Liver inflammation caused by chronic HCV can significantly impair

liver function and damage its crucial role in digesting nutrients, filtering toxins from

the blood, fighting infection, and conducting other metabolic processes in the body.




                                           7
      Case4:19-cv-00161-WS-CAS
     Case  4:19-cv-00161-MW-MJF Document
                                 Document42-1
                                          44 Filed
                                              Filed07/15/19
                                                    07/12/19 Page
                                                              Page88ofof36
                                                                         36




Liver inflammation can also cause fatigue, weakness, muscle wasting, skin rashes,

and arthritis.

       21.       People with chronic HCV develop fibrosis of the liver, a process by

which healthy liver tissue is replaced with scarring. Scar tissue cannot perform the

job of normal liver cells, so fibrosis reduces liver function and results in the same

symptoms mentioned above, but with greater intensity. Fibrosis can also lead to

hepatocellular carcinoma (liver cancer).

       22.       When scar tissue begins to take over most of the liver, this extensive

fibrosis is termed cirrhosis. Of those with chronic HCV, the majority will develop

chronic liver disease and approximately 20% will develop cirrhosis in a 20-year

timeframe.

       23.       Cirrhosis   causes   additional   painful   complications,   including

widespread itching, kidney disease, jaundice, fluid retention with edema, internal

bleeding, varices (enlarged veins that develop in the esophagus or intestines, which

can burst), easy bruising, ascites (fluid accumulation in the legs and abdomen),

encephalopathy (mental confusion and disorientation), lymph disorders, increased

risk of infection, seizures, and extreme fatigue. Most of these complications can

occur before cirrhosis. If they go untreated, some can cause death, often from

infection, bleeding, and fluid accumulation.




                                             8
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page99ofof36
                                                                        36




      24.    Abdominal ascites can require paracentesis, a procedure wherein a

needle is inserted into the abdomen to drain the fluid. Without this periodic

procedure, the fluid accumulation can decrease the available space for the patient’s

lungs, thus causing shortness of breath and difficulty breathing.

      25.    Moreover, once an HCV patient’s liver has cirrhosis, it may not be

reversible. Some patients with cirrhosis may have too much scar tissue in the liver,

even if the liver can heal to some degree once the virus is eliminated by treatment.

If scar tissue persists, the patient may still experience the complications of cirrhosis,

including liver cancer.

      26.    Chronic HCV is, as a matter of law, a serious medical need.

                             General Prevalence of HCV

      27.    Approximately 2.7 to 3.9 million Americans have chronic HCV.

      28.    In 2000, the United States Surgeon General called HCV a “silent

epidemic,” and estimated that as much as two percent of the adult U.S. population

had HCV.

      29.    In 2013, HCV caused more deaths than sixty other infectious diseases

combined, including HIV, pneumococcal disease, and tuberculosis.

      30.    Approximately 19,000 people die of HCV-caused liver disease every

year in the United States.

      31.    HCV is the leading indication for liver transplants in the United States.



                                           9
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page10
                                                                  10ofof36
                                                                         36




                                  HCV in Prison

      32.   The prevalence of HCV in prison is much higher than in the general

population. It is estimated that between 16% and 41% of the United States’ jail and

prison population has HCV. Thus, incarceration is a risk factor for HCV.

      33.   Defendant FDC has reported to the media and researchers that 5,000 to

5,272 of its approximately 98,000 inmates have HCV. As of August 8, 2016,

Defendant FDC listed 4,797 inmates as having HCV in its internal records. As of

late-2017, it was estimated that at least 7,000 inmates are infected with HCV.

      34.   In fact, because it is estimated that between 16% and 41% of

incarcerated people have HCV, it is likely that between 14,700 and 40,184 FDC

inmates have HCV. The true number is likely at the higher end of that spectrum

because of the high prevalence of HCV in Florida: Between 2009 and 2013, rates of

acute HCV in Florida increased by 133%.

                           Standard of Care for HCV

      35.   For many years, there were no universally safe and effective treatments

for HCV. The standard treatment prior to 2011, which included the use of interferon

and ribavirin medications and sometimes required injections, had a long treatment

duration (up to 48 weeks), failed to cure most patients, and was associated with

numerous side effects, including psychiatric and autoimmune disorders, flulike

symptoms, gastrointestinal distress, skin rashes, and severe anemia. Moreover, not



                                         10
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page11
                                                                  11ofof36
                                                                         36




all drug regimens worked for all types of HCV, and many could not be given to

patients with other comorbid diseases.

       36.    In 2011, however, the Food and Drug Administration (“FDA”) began

approving new oral medications, called direct-acting antiviral (“DAA”) drugs,

which have proven to work more quickly, cause fewer side effects, and treat chronic

HCV much more effectively. At first, they were designed to work in tandem with

the old treatment regimen. But beginning in 2013, the FDA began to approve DAA

drugs that can be taken alone.

       37.    As of late-2013, DAA drugs became available for HCV patients.

       38.    These DAA drugs have far fewer side effects, dramatically greater

efficacy, a shorter treatment duration (12 weeks), and are administered orally

(commonly a once-daily pill) rather than by injections. They have truly

revolutionized the way HCV is treated.

       39.    Most importantly, 90 to 95% of HCV patients treated with any of these

DAA drugs are cured, whereas the old treatment regime only helped roughly one

third of patients.

       40.    For HCV, a “cure” is defined as a sustained virologic response

(“SVR”)—i.e., no detectable HCV genetic material in the patient’s blood—for three

months following the end of treatment.




                                         11
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page12
                                                                  12ofof36
                                                                         36




      41.    In response to the revolutionary DAA medications, the American

Association for the Study of Liver Diseases (“AASLD”) and the Infectious Disease

Society of America (“IDSA”) formed a panel of experts to conduct an extensive,

evidence-based review of the testing, management, and treatment of HCV. The

results of that review have been published in a comprehensive document called the

HCV     Guidance,     which     is   updated    regularly    and    is   available    at

www.hcvguidelines.org.

      42.    The HCV Guidance set forth the medical standard of care for the

treatment of HCV, which is well-established in the medical community.

      43.    In 2014, the AASLD/IDSA panel, through the HCV Guidance,

recommended treatment with DAA drugs for all persons with chronic HCV. Since

2014, this has been the standard of care for the treatment of HCV, and it reflects the

continuing medical research showing the safety, tolerability, efficacy, and dramatic

benefits of the DAA drugs.

      44.    Under this standard of care, treatment with DAA drugs is expected to

cure nearly all infected persons.

      45.    The benefits of immediate treatment include immediate decrease in

liver inflammation, reduction in the rate of progression of liver fibrosis, reduction in

the likelihood of the manifestations of cirrhosis and associated complications, a 70%




                                          12
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page13
                                                                  13ofof36
                                                                         36




reduction in the risk of liver cancer, a 90% reduction in the risk of liver-related

mortality, and a dramatic improvement in quality of life.

      46.    Treatment must be provided timely to ensure efficacy. Delay in

treatment increases the risk that the treatment will be ineffective.

                  Public Health Benefits of Treatment in Prison

      47.    Providing expanded HCV screening and DAA treatment in Florida’s

prisons would greatly reduce the number of new HCV cases in the community.

Curing the disease while people are in prison would prevent inmates from

transmitting it when released, and testing would diagnose numerous individuals who

were unaware they were infected, thus allowing them to seek treatment once

released.

      48.    Studies have shown that providing DAA treatment to everyone with

chronic HCV increases long term cost-savings. One study even found that restricting

DAA treatment access until patients were in the later stages of fibrosis actually

results in higher per-patient costs because, while it may be initially less expensive to

delay administering DAAs, over the course of treatment, the follow-up care

outweighs the initial costs.

      49.    Thus, early DAA treatment has the potential to both drastically reduce

the incidence of HCV in the general population and also to reduce the costs




                                          13
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page14
                                                                  14ofof36
                                                                         36




associated with serious complications from untreated HCV, such as liver transplants

and liver cancer.

            Delay and Denial of HCV Treatment to Plaintiff Cloud

      50.    From   late-2013,   when   DAAs     first   became   available,   until

approximately October of 2017, Defendant FDC and its medical contractors,

including Defendants Corizon and Centurion, had a policy, practice, and custom of

not providing DAA drugs to inmates with HCV.

      51.    At all times relevant hereto, Defendant FDC enforced such policy,

practice, and custom despite knowing that the failure to provide DAA medications

to inmates with HCV subjects those inmates to an unreasonable risk of pain, liver

failure, cancer, permanent damage to their health, and even death. By doing so,

Defendant FDC has caused the unnecessary and wanton infliction of pain and an

unreasonable risk of serious damage to the health of FDC inmates with HCV.

      52.    From approximately October 2012 to May 2016, Defendant Corizon

enforced such policy, practice, and custom despite knowing that the failure to

provide DAA medications to inmates with HCV subjects those inmates to an

unreasonable risk of pain, liver failure, cancer, permanent damage to their health,

and even death. By doing so, Defendant Corizon has caused the unnecessary and

wanton infliction of pain and an unreasonable risk of serious damage to the health

of FDC inmates with HCV.



                                        14
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page15
                                                                  15ofof36
                                                                         36




      53.    Defendant Centurion replaced Defendant Corizon as FDC’s contracted

healthcare services provider in approximately May of 2016. At all relevant times

thereafter, Defendant Centurion enforced such policy, practice, and custom despite

knowing that the failure to provide DAA medications to inmates with HCV subjects

those inmates to an unreasonable risk of pain, liver failure, cancer, permanent

damage to their health, and even death. By doing so, Defendant Centurion has caused

the unnecessary and wanton infliction of pain and an unreasonable risk of serious

damage to the health of FDC inmates with HCV.

      54.    Defendant GEO operates the private prisons in Florida and does so

under contract with Defendant FDC. Among other facilities, Defendant GEO

operates Bay CF, which is one of the prison facilities where Plaintiff was housed and

denied treatment for his chronic HCV. When it comes to screening, evaluating, and

treating HCV-infected inmates at GEO facilities, Defendant GEO has utilized the

same policy, practice, and custom of not providing DAA drugs to inmates with HCV

as Defendants FDC, Corizon, and Centurion.

      55.    At all times relevant hereto, Defendant GEO enforced such policy,

practice, and custom despite knowing that the failure to provide DAA medications

to inmates with HCV subjects those inmates to an unreasonable risk of pain, liver

failure, cancer, permanent damage to their health, and even death. By doing so,




                                         15
    Case4:19-cv-00161-WS-CAS
   Case  4:19-cv-00161-MW-MJF Document
                               Document42-1
                                        44 Filed
                                            Filed07/15/19
                                                  07/12/19 Page
                                                            Page16
                                                                 16ofof36
                                                                        36




Defendant GEO has caused the unnecessary and wanton infliction of pain and an

unreasonable risk of serious damage to the health of FDC inmates with HCV.

      56.   Defendant Wellpath was the health care provider at Bay CF during the

time that Plaintiff was housed at that correctional facility. Defendant Wellpath

utilized the same policy, practice, and custom as Defendant FDC as it relates to

screening, evaluating, and treating HCV-infected inmates at GEO facilities.

Consequently, Defendant Wellpath also had a policy, practice, and custom of not

providing DAA drugs to inmates with HCV.

      57.   At all times relevant hereto, Defendant Wellpath enforced such policy,

practice, and custom despite knowing that the failure to provide DAA medications

to inmates with HCV subjects those inmates to an unreasonable risk of pain, liver

failure, cancer, permanent damage to their health, and even death. By doing so,

Defendant Wellpath has caused the unnecessary and wanton infliction of pain and

an unreasonable risk of serious damage to the health of FDC inmates with HCV.

      58.   At all times relevant hereto, Defendant FDC and the Private Entity

Defendants failed and/or refused to provide DAA drugs to thousands of inmates with

HCV, in contravention of the prevailing standard of care and in deliberate

indifference to the serious medical needs of inmates with chronic HCV in Florida.




                                        16
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page17
                                                                  17ofof36
                                                                         36




      59.    As a result of Defendant FDC and the Private Entity Defendants’

refusal to provide DAA drugs to inmates, over 100 inmates died of untreated HCV

and hundreds more suffered irreparable liver damages.

      60.    Defendant FDC and the Private Entity Defendants also unjustifiably

delayed providing HCV treatment, even though the standard of care requires

treatment as early as possible. If DAA treatment is delayed until a patient has

advanced fibrosis or cirrhosis (generally, the first two FDC priority levels), these

medications can be significantly less effective. Moreover, if DAA treatment is

delayed until a patient develops decompensated cirrhosis (generally, the first FDC

priority level), a liver transplant preceded or followed by DAA treatment is the only

way to cure the patient.

      61.    At all times relevant hereto, Defendant FDC categorically withheld

treatment from FDC inmates with HCV but did not categorically withhold treatment

from inmates with other similar diseases or conditions (such as HIV) or from other

inmates without similar diseases or conditions.

      62.    Defendant FDC and the Private Entity Defendants refused to provide

FDC inmates, including the Plaintiff, with the necessary (and only) treatment for his

HCV because of the cost of the treatment.




                                         17
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page18
                                                                  18ofof36
                                                                         36




      63.    Plaintiff has been incarcerated in the Florida prison system since May

2003. Shortly after his incarceration began, and during his initial health screening,

Plaintiff was diagnosed with HCV by FDC medical staff.

      64.    Starting in May 2003 up to his release in January 2019, Plaintiff

regularly received blood tests that consistently reported high Aspartate

Aminotransferase (AST) and Alanine Aminotransferase (ALT) levels, which

indicated that Plaintiff had chronic HCV and progressive liver disease.

      65.    Plaintiff requested HCV treatment in 2003 but was told that he did not

meet FDC’s guidelines for treatment. Thereafter and up to his release, Plaintiff

regularly inquired about the condition of his liver and requested HCV treatment, but

was consistently denied such treatment. Moreover, Plaintiff was not adequately

informed of the severity of his liver disease and the substantial health risks associated

with chronic HCV. In fact, on one occasion, Plaintiff was told that he could always

sign a refusal if he did not want to wait for his lab results and, ultimately, treatment

to cure his HCV.

      66.    From at least January 2017 through July 2018, Plaintiff’s labs indicated

that his Aspartate Aminotransferase (AST) to Platelet Ratio Index (“APRI”) score

was above 0.7, which suggests that Plaintiff had severe fibrosis or even cirrhosis.




                                           18
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page19
                                                                  19ofof36
                                                                         36




      67.    In late-2003, Plaintiff was enrolled in the chronic illness clinic because

of his HCV. By mid-2005, Plaintiff began visiting the gastrointestinal clinic. At each

visit, Plaintiff was merely given blood tests but was never provided any treatment.

      68.    From late-2013, when DAAs first became available, until his release in

January of 2019, Plaintiff was only given routine blood draws to monitor his HCV.

Each time that Plaintiff requested treatment, he was told that he did not meet the

requirements for treatment under FDC’s guidelines.

      69.    Whether an FDC inmate received treatment with DAAs almost

exclusively relies on the inmate’s Metavir or fibrosis score (F0-F4). Nonetheless,

the Defendants failed to perform the necessary tests that would have indicated the

stage and progression of Plaintiff’s HCV and whether he met the requirements for

treatment under FDC’s guidelines.

      70.    It was not until June of 2018, more than four years after DAAs became

available, that Plaintiff was given a FibroSure test, which indicated that he had a

fibrosis score of F4 (cirrhosis).

      71.    Once it was determined that he was an F4 and had cirrhosis, Plaintiff

again requested treatment with DAA drugs in July of 2018. As a result, Plaintiff was

“approved” for treatment.

      72.    Thereafter, Plaintiff was transferred from Bay CF to Suwannee CI. He

was led to belief that the purpose of the transfer was so that he could receive the



                                          19
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page20
                                                                  20ofof36
                                                                         36




treatment that would cure his chronic liver disease. In fact, Plaintiff was told that he

had to be transferred to Suwannee CI, an FDC facility, because DAAs could not be

administered at Bay CF, a GEO-operated facility. However, Plaintiff never received

treatment with DAAs at Bay CF, Suwannee CI, or any correctional facility.

      73.    At Suwannee CI, Plaintiff was told that more testing was required

before he could be referred for treatment. In particular, Plaintiff was told that the

genotype of his HCV needed to be determined before he could receive treatment.

However, Plaintiff’s genotype was determined several years earlier, in 2014. Upon

information and belief, this was simply another delay tactic designed to avoid the

responsibility of having to treat Plaintiff’s HCV and pay for his costly DAA drug

regimen.

      74.    In October 2018, several months after being transferred to Suwannee

CI, Plaintiff was informed in response to an inmate request that he was not eligible

for HCV treatment due to his release date. In other words, when the time came that

FDC and its medical contractors could no longer deny that Plaintiff qualified for

treatment under FDC’s guidelines, FDC found another way to avoid having to

provide Plaintiff with DAAs by deeming him ineligible because of his release date.

      75.    Plaintiff was denied HCV treatment for non-medical reasons. Such

denial amounted to deliberate indifference to Plaintiff’s chronic HCV—a serious

medical need.



                                          20
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page21
                                                                  21ofof36
                                                                         36




      76.    Plaintiff had chronic HCV. Despite knowing that Plaintiff had chronic

HCV and test results that entitled him to receive treatment, the Defendants have been

deliberately indifferent to Plaintiff’s serious medical needs by denying him DAA

treatment, which was the standard of care and the required HCV treatment under the

Eighth Amendment and the ADA and RA.

      77.    Throughout his entire incarceration, Plaintiff repeatedly requested

HCV treatment, both verbally and through the grievance process. However, Plaintiff

was repeatedly told that he did not qualify for treatment, that his liver was fine, and

that treatment was “not clinically indicated.” Instead, the Defendants’ merely

continued to monitor Plaintiff’s chronic condition without providing him with the

necessary treatment to cure his HCV. Despite being initially diagnosed with HCV

by FDC staff and progressing to F4 cirrhosis of the liver, Plaintiff was never

administered DAA drugs by the Defendants to cure his chronic HCV.

      78.    While incarcerated, Plaintiff filed numerous inmate requests and

grievances in which he complained of his symptoms and requested HCV treatment.

Despite his request being approved in 2018, Plaintiff never received the treatment

he was entitled to, and desperately needed, to cure his chronic HCV.

      79.    Defendant FDC’s policy is to treat inmates with HCV, such as Plaintiff,

based on their priority level. The priority level an inmate is given depends in large

part on that inmate stage and progression of liver disease.



                                          21
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page22
                                                                  22ofof36
                                                                         36




      80.    While on the waiting list, Plaintiff has made numerous requests for

treatment or, at the very least, adequate testing to determine whether his liver disease

has progressed to a stage that would qualify him for treatment under Defendant

FDC’s policy. Not only was Plaintiff denied treatment with the only medication that

could cure his HCV, which would have conformed to the prevailing standard of care

that treatment should be provided regardless of the stage of liver disease, but he was

also denied proper staging of his disease, which would have shown that treatment

was clinically indicated several years before Plaintiff was declared ineligible due to

his release date.

      81.    Plaintiff has repeatedly requested an accommodation for his HCV—

that is, treatment which could result in a cure for his disability. This request for DAA

treatment was a request for a reasonable accommodation in that DAAs were and are

the only medication that could result in a cure for his disability. That is, DAAs were

and are the only drug that is capable of clearing HCV from Plaintiff’s body.

However, the Defendants denied providing Plaintiff with such treatment. Such delay

and denial constituted deliberate indifference because the denial of the HCV

treatment was due, in part, to the cost of the medicine.

      82.    Plaintiff’s request for DAA treatment for HCV was a reasonable

request and a reasonable accommodation as the Defendants were constitutionally

required to provide such medicine and treatment. DAAs were the necessary



                                          22
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page23
                                                                  23ofof36
                                                                         36




treatment under the prevailing standard of care for treating individuals with HCV.

Failing to provide the DAAs resulted in Plaintiff’s denial to meaningful access to

prison programs, services, and activities. See infra. Additionally, providing Plaintiff

with no treatment or inadequate treatment prevented Plaintiff from accessing other

services within the prison, including the prison yard and participation in recreational

activities at the prison.

       83.    Despite Plaintiff’s requests for accommodations and treatment since

2003, and despite being qualified for treatment, the Defendants refused to provide

Plaintiff with DAA treatment during his incarceration.

       84.    Plaintiff has suffered serious and substantial injuries, including

irreparable damage to his liver, as a result of the Defendants’ delay in providing

adequate medical care and treatment.

       85.    Plaintiff has suffered from a variety of symptoms associated with

chronic HCV, including but not limited to surface bleeding, dry and itchy skin,

nausea, confusion, increase weakness, abdominal pain, and joint pain.

       86.    Plaintiff also suffered from extreme fatigue caused by his untreated

HCV. Some days he was unable to get out of bed. Moreover, as his condition

worsened, Plaintiff’s legs and ankles began to swell significantly, which was very

painful.




                                          23
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page24
                                                                  24ofof36
                                                                         36




      87.    The irreparable damage suffered by Plaintiff may have been prevented

if not for the Defendants’ unconstitutional delay and denial of treatment. Plaintiff

continues to suffer damages as a result of the Defendants’ deliberate indifference to

his serious medical need (HCV).

                                     COUNT I
                    42 U.S.C. § 1983 – EIGHTH AMENDMENT
                     (Against Defendants Cherry and Lindsey)

      88.    Plaintiff incorporates and re-alleges Paragraphs 1 through 87 as if fully

set forth herein.

      89.    This count is brought through 42 U.S.C. § 1983 and against Defendants

Cherry and Lindsey for violations of the Eighth Amendment’s prohibition of cruel

and unusual punishment on inmates.

      90.    At all times relevant hereto, Defendants Cherry and Lindsey acted

under color of state law and intentionally deprived Plaintiff of his rights under the

United States Constitution. Defendants Cherry and Lindsey are sued in their

individual capacities.

      91.    Plaintiff had a serious medical need as he was diagnosed with chronic

HCV. Defendants Cherry and Lindsey were subjectively aware that Plaintiff had

chronic HCV and suffered from symptoms associated with chronic HCV. Plaintiff’s

condition and serious medical need was so obvious that even a layperson would

easily recognize the necessity for medical attention and treatment.



                                         24
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page25
                                                                  25ofof36
                                                                         36




      92.    Despite qualifying and being approved for treatment, Defendants

Cherry and Lindsey refused to provide Plaintiff with DAAs, the only treatment and

cure for HCV under the prevailing standard of care.

      93.    Defendants Cherry and Lindsey intentionally refused to provide

Plaintiff with treatment that will address his serious medical needs despite knowing

that their actions would result in Plaintiff’s continued suffering and exposure to liver

failure and its symptoms, liver cancer, and death.

      94.    Defendants Cherry and Lindsey have caused the wanton infliction of

pain upon Plaintiff, an HCV-infected inmate, by exhibiting deliberate indifference

to his serious medical needs and condition.

      95.    Defendants Cherry and Lindsey’s refusal to provide treatment

worsened Plaintiff’s serious medical condition. Left untreated, Plaintiff’s medical

needs posed a substantial risk of serious harm, and in fact, did cause actual harm.

Defendants Cherry and Lindsey knew of this substantial risk of serious harm, and

the actual harm, faced by Plaintiff, and yet disregarded those risks and harms by

failing to provide Plaintiff with the medication that would alleviate those risks and

harms. Thus, Defendants Cherry and Lindsey have been deliberately indifferent to

the substantial risk of serious harm posed to Plaintiff in connection with his HCV.

      96.    By denying Plaintiff the medically needed DAA treatment for his HCV,

or unjustifiably delaying in providing such treatment, Defendants Cherry and



                                          25
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page26
                                                                  26ofof36
                                                                         36




Lindsey imposed punishment far in excess of that authorized by law, contrary to the

Eighth Amendment.

      97.    Defendants Cherry and Lindsey’s denial of the medically necessary

treatment for Plaintiff’s HCV violated all standards of decency, contrary to the

Eighth Amendment.

      98.    Defendants Cherry and Lindsey’s actions with respect to Plaintiff

amounted to grossly inadequate care; medical care that can only charitably be

described as cursory such that it amounted to no medical care at all.

      99.    Plaintiff did not receive the constitutionally-required DAA treatment

because of the cost of the treatment.

      100. Plaintiff suffered damages as a direct and proximate result of

Defendants Cherry and Lindsey’s constitutional violation, including permanent

physical injuries and emotional pain and suffering.

      WHEREFORE, the Plaintiff, Charles Cloud, demands judgment against

Defendants Cherry and Lindsey for compensatory damages, punitive damages,

attorney’s fees and costs, and such other relief as this court deems appropriate.

                                  COUNT II
                     42 U.S.C. § 1983 – MONELL CLAIM
         (Against Defendants GEO, Wellpath, Corizon, and Centurion)

      101. Plaintiff incorporates and re-alleges Paragraphs 1 through 87 as if fully

set forth herein.



                                          26
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page27
                                                                  27ofof36
                                                                         36




         102. This count is brought through 42 U.S.C. § 1983 and against Defendants

GEO, Wellpath, Corizon, and Centurion for violations of the Eighth Amendment’s

prohibition of cruel and unusual punishment on inmates.

         103. At all times relevant hereto, Defendants GEO, Wellpath, Corizon, and

Centurion and their policymakers knew about and enforced policies, practices,

and/or custom that exhibited deliberated indifference to Plaintiff’s serious medical

needs in violation of the Eighth Amendment. Defendants GEO, Wellpath, Corizon,

and Centurion, acting through their employees and agents, intentionally delayed,

failed, and refused to provide Plaintiff with treatment that will address his serious

medical needs despite knowing that their actions would result in Plaintiff’s

continued suffering and exposure to liver failure and its symptoms, liver cancer, and

death.

         104. Defendants GEO, Wellpath, Corizon, and Centurion have caused the

wanton infliction of pain upon Plaintiff, an HCV-infected inmate, by exhibiting

deliberate indifference to his serious medical needs and condition.

         105. The refusal to provide treatment by Defendants GEO, Wellpath,

Corizon, and Centurion, acting through their employees and agents, worsened

Plaintiff’s serious medical condition. Left untreated, Plaintiff’s medical needs posed

a substantial risk of serious harm, and in fact, did cause actual harm. Defendants

GEO, Wellpath, Corizon, and Centurion knew of this substantial risk of serious



                                         27
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page28
                                                                  28ofof36
                                                                         36




harm, and the actual harm, faced by Plaintiff, and yet disregarded those risks and

harms by failing to provide Plaintiff with the medication that would alleviate those

risks and harms. Defendants GEO, Wellpath, Corizon, and Centurion have been

deliberately indifferent to the substantial risk of serious harm posed to Plaintiff in

connection with his chronic HCV.

      106. By denying Plaintiff the medically needed DAA treatment for his HCV,

or unjustifiably delaying in providing such treatment, Defendants GEO, Wellpath,

Corizon, and Centurion imposed punishment far in excess of that authorized by law,

contrary to the Eighth Amendment.

      107. Defendants GEO, Wellpath, Corizon, and Centurion’s delay and denial

of the medically necessary treatment for Plaintiff’s HCV violated all standards of

decency, contrary to the Eighth Amendment.

      108. Defendants GEO, Wellpath, Corizon, and Centurion’s actions with

respect to Plaintiff amounted to grossly inadequate care; medical care that can only

charitably be described as cursory such that it amounted to no medical care at all.

      109. Plaintiff did not receive the constitutionally-required DAA treatment

because of the cost of the treatment.

      110. The constitutional violations of Defendants GEO, Wellpath, Corizon,

and Centurion, through the actions and omissions of its employees and agents, were




                                         28
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page29
                                                                  29ofof36
                                                                         36




directly and proximately caused by policies, practices, and/or customs implemented

and enforced by Defendants GEO, Wellpath, Corizon, and Centurion.

      111. As a direct and proximate result of the policies, practices, customs, and

deliberate indifference of Defendants GEO, Wellpath, Corizon, and Centurion,

Plaintiff has suffered damages, including permanent physical injuries and emotional

pain and suffering.

      WHEREFORE, the Plaintiff, Charles Cloud, demands judgment against

Defendants GEO, Wellpath, Corizon, and Centurion for compensatory damages,

punitive damages, attorney’s fees and costs, and such other relief as this court deems

appropriate.

                            COUNT III
    TITLE II OF THE AMERICANS WITH DISABILITIES ACT (ADA)
                      (Against Defendant FDC)

      112. Plaintiff incorporates and re-alleges paragraphs 1 through 87 as if fully

set forth herein.

      113. This count is brought under Title II of the Americans with Disabilities

Act (ADA), 42 U.S.C. 12101, et seq. and 42 U.S.C. §§ 12131–12134, and its

implementing regulations.

      114. The ADA prohibits public entities from discriminating against

individuals with disabilities in their services, programs, and activities. 42 U.S.C. §§

12131–12134; see also 28 C.F.R. §§ 35.130. In other words, the ADA impose an



                                          29
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page30
                                                                  30ofof36
                                                                         36




affirmative duty on public entities to create policies and procedures to prevent

discrimination based on disability.

      115. Defendant FDC is a “public entity” within the meaning of 42 U.S.C. §

12131(1) and 28 C.F.R. § 35.104.

      116. Plaintiff had chronic HCV, which is a physiological disorder or

condition that affects one or more body systems, including but not limited to the

digestive, gastrointestinal, immune, circulatory, cardiovascular, and hemic systems,

and is therefore a physical impairment. 42 U.S.C. § 12102(1) & (2); 28 C.F.R. §

35.108(a) & (b). This physical impairment substantially limits one or more major

life activities, including but not limited to eating, walking, bending, lifting,

concentrating, thinking, and communicating; the operation of major bodily functions

such as digestive, gastrointestinal, immune, circulatory, cardiovascular, and hemic

systems; and the operation of the liver. 42 U.S.C. § 12102(2); 28 C.F.R. § 35.108(c).

      117. Plaintiff has a record of having an impairment that substantially limits

one or more major life activity, as he has a history of such an impairment. 42 U.S.C.

§ 12102(1)(B); 28 C.F.R. § 35.108(a)(1)(ii) & (e).

      118. Plaintiff is regarded by FDC as having an impairment that substantially

limits one or more major life activity, as FDC perceives them as having such an

impairment. 42 U.S.C. § 12102(1)(C) & (3); 28 C.F.R. § 35.108(a)(1)(iii) & (f).




                                         30
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page31
                                                                  31ofof36
                                                                         36




Defendant FDC has subjected Plaintiff to a prohibited action because of an actual or

perceived physical impairment.

      119. Plaintiff was a qualified individual with a disability because he met the

essential eligibility requirements for the receipt of services or the participation in

programs or activities provided by Defendant FDC, including but not limited to

medical services. 42 U.S.C. § 12131(2); 28 C.F.R. § 35.104.

      120. By withholding medical treatment from those with HCV, but not

withholding medical treatment from those with other disabilities or those who are

not disabled, Defendant FDC excluded Plaintiff from participation in, and denied

him the benefits of, FDC services, programs, and activities (such as medical

services) by reason of his disability. 42 U.S.C. § 12132; 28 C.F.R. § 35.130(a).

      121. By withholding medical treatment from those with HCV, but not

withholding medical treatment from those with other disabilities or those who are

not disabled, Defendant FDC subjected Plaintiff to discrimination. 42 U.S.C. §

12132; 28 C.F.R. § 35.130(a).

      122. DAAs are the only effective medical treatment available for HCV under

the prevailing standard of care, and is the constitutionally-required treatment under

the Eighth Amendment. Plaintiff requested DAA treatment for his HCV, which was

a request for a reasonable accommodation for his HCV. By denying or delaying in

providing Plaintiff DAA treatment, Defendant FDC refused or failed to provide



                                         31
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page32
                                                                  32ofof36
                                                                         36




Plaintiff a reasonable accommodation for his request for treatment of his HCV in

violation of Title II of the ADA.

      123. Defendant FDC failed to provide Plaintiff with equal access to and

enjoyment of effective medical services. 28 C.F.R. § 35.130(b)(1).

      124. Defendant FDC’s refusal to provide Plaintiff with the DAAs also

denied Plaintiff access to other prison services, programs, and activities that other

inmates routinely access. For example, Plaintiff was unable to participate in

recreation and other physical exercise. Further, in the event of a prison fight, because

of his physical condition, Plaintiff would be unable to escape quickly. Plaintiff’s

inability to participate in recreational activities in the prison yard isolates Plaintiff

and denies him meaningful access to these prison services, programs, and activities.

      125. Defendant FDC utilized criteria or methods of administration that had

the effect of subjecting Plaintiff to discrimination and that defeated or substantially

impaired accomplishment of the objectives of medical treatment for HCV. 28 C.F.R.

§ 35.130(b)(3).

      126. DAAs were readily available to Defendant FDC during this time period

and yet it categorically refused to provide Plaintiff with treatment that the medical

community deems essential.




                                           32
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page33
                                                                  33ofof36
                                                                         36




      127. Defendant FDC denied and delayed providing Plaintiff with the

necessary treatment and reasonable accommodation for his HCV because of the cost

of the treatment and accommodation.

      128. Defendant FDC knew about the violations described herein but failed

to correct them, thereby exhibiting deliberate indifference to the rights of Plaintiff.

Such violations include but are not limited to (a) FDC’s refusal to provide Plaintiff

with the only medical treatment available under the prevailing standard care, (b)

FDC’s refusal to provide Plaintiff with DAA treatment because the cost of such

treatment was too expensive, and (c) to the extent it lacked sufficient funds to

purchase and treat HCV-infected inmates like Plaintiff with DAAs, FDC’s refusal

or failure to even request adequate funding from the Florida Legislature.

      129. Had Defendant FDC not delayed but instead provided Plaintiff with

DAA treatment and the reasonable accommodation he requested from 2003 through

his release in 2019, Plaintiff would not have suffered additional injuries, including

both physical injuries and emotional pain and suffering.

      130. Defendant FDC owed Plaintiff a non-delegable duty to ensure that his

wellbeing would not be compromised as a result of discrimination based on his

disability. As such, Defendant FDC is vicariously liable for the actions of any and

all persons or entities Defendant FDC contracted out its medical services to or

otherwise designated to care for Plaintiff.



                                          33
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page34
                                                                  34ofof36
                                                                         36




      131. As a direct and proximate cause of Defendant FDC’s actions and

omissions, Plaintiff has suffered and continues to suffer from harm and violation of

his ADA rights.

      WHEREFORE, the Plaintiff, Charles Cloud, demands judgment against

Defendant FDC for compensatory damages, including for physical injury,

disfigurement, permanent physical injury, and emotional pain and suffering, for all

prejudgment interest allowable under law, for attorney’s fees and costs incurred in

connection with this litigation, and for such other relief as this court deems

appropriate.

                              COUNT IV
            SECTION 504 OF THE REHABILITATION ACT (RA)
                        (Against Defendant FDC)

      132. Plaintiff incorporates and re-alleges paragraphs 1 through 87 as if fully

set forth herein.

      133. This count is brought under Section 504 of the Rehabilitation Act (RA),

29 U.S.C. § 701, et seq. and 29 U.S.C. § 791–794, et seq., and its implementing

regulations.

      134. Section 504 of the RA prohibits discrimination against persons with

disabilities by any program or activity receiving Federal financial assistance. 29

U.S.C. § 794(a).




                                         34
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page35
                                                                  35ofof36
                                                                         36




      135. Defendant FDC is a program or activity receiving federal financial

assistance within the meaning of 29 U.S.C. § 794.

      136. Defendant FDC excluded Plaintiff—a qualified individual with a

disability—from participation in, and denied him the benefits of, programs or

activities solely by reason of his disability. 29 U.S.C. § 794(a); 29 U.S.C. § 705(20);

28 C.F.R. § 42.503(a).

      137. Defendant FDC subjected Plaintiff—a qualified individual with a

disability—to discrimination. 29 U.S.C. § 794(a).

      138. Defendant FDC denied Plaintiff—a qualified handicapped person—the

opportunity accorded to others to participate in programs and activities. 28 C.F.R. §

42.503(b)(1).

      139. Defendant FDC utilized criteria or methods of administration that either

purposely or in effect discriminate on the basis of handicap, and defeat or

substantially impair accomplishment of the objectives of FDC’s programs or

activities with respect to handicapped persons. 28 C.F.R. § 42.503(b)(3).

      140. Defendant FDC knew about the violations described herein but failed

to correct them, thereby exhibiting deliberate indifference to the rights of Plaintiff.

      141. As a direct and proximate cause of Defendant FDC’s exclusion and

discrimination, Plaintiff has suffered and continues to suffer from harm and violation

of his RA rights.



                                          35
     Case4:19-cv-00161-WS-CAS
    Case  4:19-cv-00161-MW-MJF Document
                                Document42-1
                                         44 Filed
                                             Filed07/15/19
                                                   07/12/19 Page
                                                             Page36
                                                                  36ofof36
                                                                         36




      WHEREFORE, the Plaintiff, Charles Cloud, demands judgment against

Defendant FDC for compensatory damages, including for physical injury,

disfigurement, permanent physical injury, and emotional pain and suffering, for all

prejudgment interest allowable under law, for attorney’s fees and costs incurred in

connection with this litigation, and for such other relief as this court deems

appropriate.

                         DEMAND FOR JURY TRIAL

      Plaintiff demands a jury trial for all counts alleged above.

                                       Respectfully submitted,

                                       The Law Offices of
                                       STEVEN R. ANDREWS, P.A.
                                       822 North Monroe Street
                                       Tallahassee, Florida 32303
                                       T: (850) 681-6416 / F: 681-6984
                                       /s/ John M. Vernaglia
                                       STEVEN R. ANDREWS (FBN: 0263680)
                                       steve@andrewslaw.com
                                       RYAN J. ANDREWS (FBN: 0104703)
                                       ryan@andrewslaw.com
                                       JOHN M. VERNAGLIA (FBN: 1010637)
                                       john@andrewslaw.com
                                       service@andrewslaw.com
                                       Attorneys for Plaintiff




                                         36
